Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/10/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of group I, species of discontinuous (for type A) and closed (for type B) in the reply filed on 8/17/2020 is acknowledged. Claim 7 was previously withdrawn from consideration as being drawn to non-elected species, since the elected species is found allowable, therefore claims drawn to non-elected species that requiring all the limitations of the allowable claim is rejoined for examination, which is subsequently found allowable. 
Claims 8-12 (drawn to nonelected invention) are withdrawn for examination, there being no allowable generic or linking claim. 
Claims 1-7 and 13-17 are under examination. 
Priority
This application is a 371 of PCT/FR2017/050393 (filed 2/20/2017) which claims foreign application FRANCE 16/51516 (filed 12/2/2017).

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 8-12. 


The closest prior art, Laws teach a method of using CO2 source in culture reactor to automatically adjust pH without teaching/suggesting the use of a first and second aqueous compositions as claimed, and it is not obvious to combine/modify the method because the cited references (Laws teaches injection of gaseous CO2 and Granum teaches use of acid and base reservoirs do not contain CO2) provides no motivation to use a first and second aqueous compositions as claimed in culture reactor for anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claim 1-7 and 13-17 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653